FILED IIM
                                      Court of Appeals



                                         Lisa Matz
                                      Clerk, 5th District




   A'Ye /^^fcwstr So
     **- Wetf sp/Wk^-,




('•) s~Ae gen/yoqefits /)j ^7^5/ /&*£• ^eo
                              & f       ^^^^cDO^-
1 rS^   "•••ww^g'iT   rV TT^fyt;
                                           ///<r£
                                         <ZJ/




        'Apr^dq^/feA^ s^' _7\.                  '>^ ,
                                    '/




                      (en*)         '
<£Xc£          ">Aj&ud/si/p/

        y^/4




                     T




        &
 Q
It
SUBJECT: State briefly the problem on which you desire assistance.



   £*=*£- ///££ . An£«l£.
                                                           /%^g eja^r^tyAA-f^±                I&m


                                                                                                    kStzdtlgl


                                             'J&QaW**?V' f<^&y/tff C^ #*J<y &                vae.
                                            CSS^*®€*fj&s                                                IGA&„




Name:                                                                No:   /5722S*7^    i^/kp^l^^/^^
Livi   ng Quarters: y^/—/~7/jO                                       Work Assignment:

DISPOSITION: (Inmate will not write in this space)
                                                                                                    At?




£1-60 (Rev. 11-90)
                             TEXAS DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL DIVISION
                                           INMATE REQUESTTO OFFICIAL                                ,.
 REASON FOR REQUEST: (Please check one)
PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL S^ETIME GETYOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWERTOYOU MORE QUICKLY.                                   ~^*                W^YOUR REQUESTTO THE
1. •    Unit Assignment, Transfer (Chairman of Classification.       5.         siting List (AssttpifacW of classification. Administration
        Administration Building)
                                                                               Mdin9) j^ %Z
2. • Restoration of Lost overtime (Unit Warden-if approved, it       ^^^-mParol^tSfirS^^; and related information (Unit Parole
        will be forwarded to the State Disciplinary Committee)

3. • Request for Promotion in Class or to Trusty                 4k$r'- ^£.0$PPrison Record (Request for copy of record, infor-
        (Unit Warden- ifapproved, will be forwarded to the Dj          *v \fia0i on parole eligibility, discharge date, detainers-Unit
        of Classification)                                                   Administration)
4. •    Clemency-Pardon, parole, earlyout-mand,                              Personal Interview with a representative of an outside
       (Board of Pardons and Paroles. 861
                                                                             agency (Treatment Division, Administration Building)
       Austin, Texas 78757)



TO:
                                                                                 DATE                       &_cR%&Z?/f,_
ADDRESS
-A02£^yj/&<L &% g^/y




               *%e/%>Jt.
               )&%/£*£/• f .
              #//eTX/?3/t/UWl<?5




   (Zjfw^—j




/*£*V/C- Af:                              '^Zte
                       * ys*«t*:#>4^
   &/M&2ZZ&^sC/^0^Adj£-
^ ^^ZaMZ*:                         &e>s